Citation Nr: 0428904	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for left 
L4-S1 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
January 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board initially identified an issue concerning the 
timeliness of the veteran's substantive appeal in this 
matter.  In an April 2002 letter, the RO notified the veteran 
that it had canceled his appeal because his VA Form 9 was not 
timely filed.  The RO explained to the veteran that he should 
have submitted a VA Form 9 on or prior to August 21, 2000, 
but that it had received his VA Form after this date.  After 
a more careful review of the record, however, the Board, as 
did the RO, notes that the envelope containing the veteran's 
VA Form 9 was postmarked August 19, 2000.  Hence, the 
veteran's appeal was timely filed.  38 C.F.R. § 20.305 (2004) 
(a substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed).  
Therefore, there is no need for the veteran to submit 
additional evidence or testimony with respect to this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims he is entitled to an evaluation in excess 
of 60 percent for his service-connected left L4-5 
radiculopathy with dorsolumbosacral paravertebral myositis 
and a dissicated and bulging disc at L5-S1.  Unfortunately, 
the Board finds that additional development is required 
before it can adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which may 
affect the rating assigned for the veteran's service-
connected back disability characterized as left L4-5 
radiculopathy with dorsolumbosacral paravertebral myositis 
and a dissicated and bulging disc at L5-S1.  The revised 
rating criteria became effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the thoracolumbar spine.  68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The RO issued a supplemental statement of the case in October 
2003 which notified the veteran of some, but not all, of the 
new criteria.  A remand is therefore required to notify the 
veteran of the new criteria and to afford the RO the 
opportunity to adjudicate his claim under the new criteria.  
The veteran should also be scheduled for an appropriate VA 
examination to determine the nature and severity of his 
service-connected back disability, to include any orthopedic 
and neurological manifestations, so that the RO may evaluated 
these disabilities under the revised rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria); see also 38 U.S.C.A. § 5103A.  The examination 
must include findings with respect to range of motion of the 
lumbosacral spine, including functional loss due to pain, 
weakened movement, excess fatigability, incoordination, pain 
on movement, and limitation of motion.  See 38 C.F.R.          
§§ 4.40, 4.45, 4.59 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should advise the veteran and 
his representative, if any, of the rating 
criteria under which his back disability 
will be rated and be given an opportunity 
to submit additional evidence or argument 
in support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected low back 
disability, including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include all related neurological 
pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should describe the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
of flexion, 0 to 30 degrees of extension, 
0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

Since disc disease has been identified as 
part of the veteran's service-connected 
back disability, the examiner should note 
the total duration of any incapacitating 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The rationale for all opinions expressed 
should also be provided.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  If not, the RO should 
implement corrective procedures.  

4.  The RO should then readjudicate the 
issue on appeal.  In doing so, the RO 
should consider the amendments to VA's 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, effective September 26, 
2003. 68 Fed. Reg. 51,454- 51,458 (Aug. 
27, 2003), as well as the rating criteria 
in effect prior to the change.  See also 
67 Fed. Reg. 54345-54349 (August 22, 
2002).  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case and be given an opportunity 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




